[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                    No. 08-15603                        AUGUST 12, 2009
                                Non-Argument Calendar                  THOMAS K. KAHN
                              ________________________                     CLERK


                         D. C. Docket No. 06-01038-CV-LSC-S

WALTER LEE TODD,

                                                                        Plaintiff-Appellant,

                                           versus

MICHAEL J. ASTRUE,
Commissioner of Social Security


                                                                       Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________
                                  (August 12, 2009)

Before CARNES and PRYOR, Circuit Judges, and STAGG,* District Judge.

PER CURIAM:

       Plaintiff-Appellant Walter L. Todd sued his former employer, Defendant-

       *
        Honorable Tom Stagg, United States District Judge for the Western District of
Louisiana, sitting by designation.
Appellee Michael J. Astrue, Commissioner of the Social Security Administration

(SSA), asserting numerous violations of Title VII and the Americans with

Disabilities Act. He based his claims on assertions of discrimination based on his

race, his sex, a disability, and retaliation for filing administrative EEO complaints.

The district court granted Astrue’s motion for summary judgment and dismissed all

of Todd’s claims. Todd timely filed a notice of appeal.

      We have reviewed the record on appeal, including the district court’s

Memorandum of Opinion which thoroughly analyzes all aspects of Todd’s claims,

disposing of each in turn. We are satisfied that the district court accurately applied

the law to the facts and arrived at the correct conclusion. Our decision is

reinforced by the declarations of Todd’s seven supervisors, which recount what the

district court kindly called Todd’s “previous misconduct.” Among the misconduct

his supervisors swore to: Todd was “always disruptive during unit meetings;” was

“argumentative and insubordinate with his supervisors;” was “extremely willful;”

“seemed to enjoy an audience and like[d] to challenge management during staff

meetings;” was “disruptive;” had a “confrontational relationship” with his

superiors; “behaved in a manner that made his co-workers uncomfortable,” which

included “staring at women as they walked by” and “making derogatory

comments;” was “quite belligerent;” “seemed determined not to follow the



                                           2
instructions of his supervisors;” and was “very arrogant.”

       And Todd did not just misbehave. He also misperformed. His supervisors

described Todd’s work quality this way: his “performance was not up to par;” he

had “a problem following written guidelines;” he “was not inclined to defer to SSA

policies and procedures;” he “was unable to read, interpret and apply the

information available on various inquiries;” his “inefficient work habits

contributed to his inability to handle a proportionate share of incoming calls;” that

when he did take calls, he “place[d] callers on hold for extended periods of time,”

gave them “incorrect information, took erroneous actions,” and “violated SSA

policy by releasing information to unauthorized persons;” he was unable to handle

routine calls in an efficient and timely manner;” he had a tendency to “develop

issues that were not important or even relevant to the call;” and “his performance

was not equal to that of his colleagues.”

       We, like one of Todd’s supervisors, “might not have recommended keeping

him after the expiration of his probationary period.” Actions of an employer that

are too kind, however, are not a basis for a lawsuit.

       AFFIRMED.1




       1
       This case was originally scheduled for oral argument, but after review the panel
unanimously decided that oral argument was not necessary. See 11th Cir. R. 34-3(f).

                                               3